In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-140 CV

____________________


IN THE INTEREST OF K.A.R. AND N.P.R., MINOR CHILDREN




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-177660-A




MEMORANDUM OPINION (1)
	On July 1, 2004, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered August 12, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.